Opinion issued June 25, 2015.




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00272-CV
                          ———————————
                        IRIS WILLIAMS, Appellant
                                     V.
   VRM-VENDOR RESOURCE MANAGEMENT DULY AUTHORIZED
   AGENT FOR SERVICE OFFICE OF VETERAN AFFAIRS, Appellee


                On Appeal from County Court at Law No. 4
                        Fort Bend County, Texas
                  Trial Court Case No. 13-CCV-051775


                      MEMORANDUM OPINION

     Iris Williams appeals a judgment in favor of VRM - Vendor Resource

Management Duly Authorized Agent for the Service Office of Veteran Affairs

(VRM) in a forcible detainer action. In two issues, Williams contends that the
county court erred in granting judgment in VRM’s favor because (1) Williams was

entitled to purchase the property through a short sale, and (2) the court should have

abated or continued the forcible detainer action until after Williams’s entitlement

to a short sale was decided in a separate suit. Although she does not describe them

as such, Williams’s complaints are best understood as a challenge to the justice and

county court’s subject matter jurisdiction over the forcible detainer action.

      Finding no error in the county court’s judgment, we affirm.

                                    Background

      Following its February 7, 2012 purchase of a home in Fort Bend County at a

non-judicial foreclosure sale (the Property), VRM filed a forcible detainer action in

justice court seeking to evict Williams and any other occupants of the Property.

Williams was occupying and holding possession of the Property through the

borrowers/mortgagors on the Deed of Trust lien that was non-judicially foreclosed.

The Deed of Trust contains a tenant at sufferance clause making the borrower and

anyone holding possession of, or occupying, the Property by, through, or under, the

borrower after a foreclosure sale, a tenant at sufferance.

      Because Williams did not file an answer or otherwise make an appearance in

the case, the justice court awarded VRM possession of the Property by means of a

default judgment. Williams appealed to the county court at law. After conducting a




                                          2
de novo bench trial, at which Williams was present, the county court awarded

VRM possession of the Property.

                                Forcible Detainer

      A forcible detainer action is a summary, speedy, and inexpensive remedy for

resolving a dispute over “who is entitled to possession of the premises.” See

McGlothlin v. Kliebert, 672 S.W.2d 231, 232 (Tex. 1984). The only issue to be

determined in a forcible detainer action is the right to actual possession of the

premises; the trial court may not adjudicate questions of title. See TEX. R. CIV. P.

510.3(e); Chinyere v. Wells Fargo Bank, N.A., 440 S.W.3d 80, 82 (Tex. App.—

Houston [1st Dist.] 2012, no pet.) (citations omitted); see also Shutter v. Wells

Fargo Bank, N.A., 318 S.W.3d 467, 471 (Tex. App.—Dallas 2010, pet. dism’d

w.o.j.) (stating that any defects in foreclosure process or with purchaser’s title to

property may not be considered in forcible detainer action). Such defects must be

pursued, if at all, in a separate suit for wrongful foreclosure or to set aside the

substitute trustee’s deed. Shutter, 318 S.W.3d at 471. An action for forcible

detainer is cumulative of all other remedies a party may have in the courts of this

State and may be prosecuted concurrently with a title dispute in district court. See

Morris v. Am. Home Mortg. Servicing, Inc., 360 S.W.3d 32, 35 (Tex. App.—

Houston [1st Dist.] 2011, no pet.) (citing McGlothlin, 672 S.W.2d at 233); Hong




                                         3
Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 437 (Tex. App.—Houston [1st Dist.]

2007, no pet.).

      Courts, however, have recognized that a question of title may be so

intertwined with the issue of possession as to preclude adjudication of the right to

possession without first determining title. See Chinyere, 440 S.W.3d at 83. In such

cases, neither the justice court nor the county court on appeal has jurisdiction. Id.;

Dormady v. Dinero Land & Cattle Co., 61 S.W.3d 555, 557 (Tex. App.—San

Antonio 2001, pet. dism’d w.o.j.). A challenge to a court’s lack of subject matter

jurisdiction can be raised at any time, including for the first time on appeal.

Chinyere, 440 S.W.3d at 83 (citation omitted). We review such questions of law

de novo. Id. (citation omitted).

      “Whether an existing title dispute in another court deprives the justice and

county courts of jurisdiction to adjudicate possession in forcible-detainer actions

generally turns on whether there is a basis—independent of the claimed right to

title—for the plaintiff’s claim of superior possession rights in the property.” Id.

Under well-settled law, a deed of trust that establishes a landlord-tenant

relationship between the borrower and the purchaser of the property at the

foreclosure sale demonstrates such a superior right to possession. Morris, 360
S.W.3d at 34–35; Villalon v. Bank One, 176 S.W.3d 66, 71 (Tex. App.—Houston

[1st Dist.] 2004, pet. denied) (“The landlord-tenant relationship established in the



                                          4
deed of trust provided a basis for the county court to determine that [the bank] had

the right to immediate possession without resolving whether [the bank] wrongfully

foreclosed on the property, an issue relating directly to who has title to the

property.”); Dormady, 61 S.W.3d at 559 (“The landlord-tenant relationship [in the

deed of trust] provides a basis for determining the right to immediate possession

without resolving the ultimate issue of title to the property.”); Bruce v. Fed. Nat’l

Mortg. Ass’n, 352 S.W.3d 891, 893 (Tex. App.—Dallas 2011, pet. denied) (same

holding).

      Here, the record reflects that Williams had possession of the Property by or

through the borrower on the Deed of Trust and that Williams failed to surrender

the Property to VRM after the foreclosure. Thus, under the terms of the Deed of

Trust, Williams became VRM’s tenant at sufferance. The existence of this

landlord-tenant relationship provides a basis for VRM’s forcible detainer action

independent of any title dispute, and, as such, the justice and county court had

jurisdiction over the forcible detainer action. See Chinyere, 440 S.W.3d at 82;

Morris, 360 S.W.3d at 34; Villalon, 176 S.W.3d at 71. Because the lower courts

had jurisdiction over VRM’s claim for immediate possession of the Property, the

courts did not have discretion to abate or continue the forcible detainer action until




                                          5
after William’s entitlement to a short sale was decided in a separate suit. 1 See

Meridien Hotels v. Lho Fin. P’ship I, L.P., 97 S.W.3d 731, 738 (Tex. App.—

Dallas 2003, no pet.) (holding justice court’s abatement of forcible detainer action

until finalization of district court’s decision regarding right to possession under

lease agreement in concurrent proceeding was abuse of discretion because district

court case did not deprive justice court of jurisdiction in forcible detainer action).

      We overrule both of Williams’s issues.

                                     Conclusion

      We affirm the county court’s judgment.




                                               Russell Lloyd
                                               Justice


Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      The record before us does not reflect that Williams ever requested a continuance
      or abatement. We further note that Williams did not file a separate suit to
      adjudicate title until June 3, 2014—over four months after the final judgment in
      the forcible detainer action.

                                           6